PER CURIAM.
A jury found defendant guilty of first degree assault, § 565.050, RSMo 1994, two counts of first degree robbery, § 569.020, RSMo 1994, and three accompanying counts of armed criminal action, § 571.015, RSMo 1994. The trial court sentenced him to six concurrent terms of 25 years imprisonment.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed pursuant to Rules 84.16(b) and 30.25(b).